Name: Regulation (EEC) No 2829/71 of the Council of 24 December 1971 amending Regulation (EEC) No 748/68 on general rules for carrying forward part of one year' s sugar production to the following marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 1037 29.12.71 Official Journal of the European Communities No L 285/65 REGULATION (EEC) No 2829/71 OF THE COUNCIL of 24 December 1971 amending Regulation (EEC) No 748/68 on general rules for carrying forward part of one year's sugar production to the following marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1009/67/EEC in Article 2 of Regulation (EEC) No 748/68 according to the new wording of Article 27 ; establishing theHaving regard to the Treaty European Economic Community; HAS ADOPTED THIS REGULATION: Article 1 In Article 2 ( 1 ) . of Regulation (EEC) No , 748/68 the words : 'of the percentages referred to in Article 27 (4) and (5 ) of that Regulation'. shall be substituted for the words : 'of the percentage referred to in Article 27 (4) of that Regulation .' Article 2 Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1060/71 ,2 and in particular Article 32 (3 ) thereof; Having regard to the proposal from the Commission ; Whereas Article 3 of Council Regulation (EEC) No 745/68 3 of 18 June 1968 on general rules for carrying forward part of one year's sugar production to the following marketing year provides that sugar manufacturers are required to pay, in respect of processed beet corresponding to the quantity of sugar carried forward, a price which is not less than the minimum price for beet valid for the marketing year during which the beet was processed into sugar ; Whereas this provision was based in particular on the possibility of making a charge on stocks pursuant to Article 37 (2) of Regulation No 1009/67/EEC in the case of an alteration in price levels at the change-over from one marketing year to the next; whereas it would appear that small price alterations need not give rise to the above-mentioned charge ; whereas provision should therefore be made in such a case for payment of the minimum price for beet valid for the marketing year during which the carry-forward period provided for in Article 32 of Regulation No 1009/67/EEC comes to an end; Whereas the opportunity should be taken to adapt the reference to Article 27 (4) of Regulation No The following shall be substituted for Article 3 of Regulation (EEC) No 748/68 : ' 1 . Subject to the provisions of Article 2, sugar manufacturers shall be required to pay, in respect of processed beet corresponding to the quantity of sugar carried forward, a price which is not less than the price referred to in the first indent of Article 4 ( 1 ) of Regulation No 1009/67/EEC :  valid for the marketing year during which the beet was processed into sugar, if the quantity carried forward is subject to a charge pursuant to Article 37 (2) of Regulation No 1009/67/EEC;  valid for the marketing year during which the period of obligatory storage provided for in case of carry-forward comes to an end, if the quantity carried forward is not subject to a 1 OJ No 308, 18.12.1967, p. 1 . 2 OJ No L 115, 27.5.1971, p. 16. 3 OJ No L 317, 21.6.1968, p. 1 . 1038 Official Journal of the European Communities Article 3charge pursuant to Article 37 (2) of Regulation No 1009/67/EEC. 2. The price referred to in paragraph 1 shall be adjusted by price increases and reductions to allow for deviations from the standard quality.' This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 December 1971 . Fot the Council The President M. PEDINI